Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 9 and 14 are objected to because of the following informalities: “the process configured to provide the second set of probabilities and the second set of causes of the failure symptom based on the set of potential failures associated with the third set of probabilities provided from the machine learning process configured to output the set of potential failures and the third set of probabilities based on sensor data from the facility” may need to be amended based on the amendments of Claims 1, 6, and 11, respectively. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 9-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Helal et al. (A Probabilistic Model for Automobile Diagnosis System: Combining Bayesian Estimator and Expert Knowledge) in view of Shapiro et al. (US 2020/0278273 A9).


Regarding claim 1,
Helal teaches
A method, comprising: 
for receipt of a user input indicative of a failure symptom at a facility: (Helal: [figs 1-2]; [sec Abs] “These combined CPDs are then modeled by a Bayesian Network that is traversed to return a probabilistic solution according to the symptoms given by the user.”; [sec 1] “This has motivated us to propose a car engine diagnosis system for detecting faulty parts in automobiles. Our system has been developed using a Bayesian approach, modeled as a Directed Acyclic Graph (DAG), for detecting the root cause of the problem based on user’s input as well as expert’s knowledge.”; e.g., “car” and/or “automobiles” may read on “facility” since “facility” may be defined as “Something that facilitates an action or process” according to the American Heritage Dictionary (AHD).)

conducting cause estimation on the failure symptom to determine a first set of probabilities associated with a first set of causes of the failure symptom; (Helal: [figs 1-2]; [sec Abs] “These combined CPDs are then modeled by a Bayesian Network that is traversed to return a probabilistic solution according to the symptoms given by the user.”; [sec 1] “This has motivated us to propose a car engine diagnosis system for detecting faulty parts in automobiles. Our system has been developed using a Bayesian approach, modeled as a Directed Acyclic Graph (DAG), for detecting the root cause of the problem based on user’s input as well as expert’s knowledge.”; [sec 3] “we conducted a study on car engines, the common problems that might occur and their causes1. We then identified a list of symptoms and their possible causes. These have been translated into a total of 41 nodes. Root nodes indicate initial symptoms. The 2 intermediate nodes are not directly causing the problem but are involved in the failure of certain parts of the engine. The 22 leaf nodes represent the reasons of the faults.”; e.g., “first set of probabilities” may read on “CPDs”.)

executing a … learning process that intakes [data about] the facility and conducts failure prediction to output a set of potential failures associated with a third set of probabilities; (Helal: [figs 1-2]; [sec 1] “This has motivated us to propose a car engine diagnosis system for detecting faulty parts in automobiles. Our system has been developed using a Bayesian approach, modeled as a Directed Acyclic Graph (DAG), for detecting the root cause of the problem based on user’s input as well as expert’s knowledge.”; [sec 3] “To calculate the final CPDs, user’s data are saved and the weighted mean function is applied to combine both the CPDs learnt from the user as well as those from the expert. … We then identified a list of symptoms and their possible causes. These have been translated into a total of 41 nodes. Root nodes indicate initial symptoms. The 2 intermediate nodes are not directly causing the problem but are involved in the failure of certain parts of the engine. The 22 leaf nodes represent the reasons of the faults.”; e.g., CPDs from “expert” may read on “a set of potential failures associated with a third set of probabilities”.)

integrating the first set of probabilities and first set of causes along with the set of potential failures associated with the third set of probabilities output from the ... learning process into a process to output a second set of probabilities and a second set of causes of the failure symptom; (Helal: [figs 1-2]; [sec 3] “To calculate the final CPDs, user’s data are saved and the weighted mean function is applied to combine both the CPDs learnt from the user as well as those from the expert. … We then identified a list of symptoms and their possible causes. These have been translated into a total of 41 nodes. Root nodes indicate initial symptoms. The 2 intermediate nodes are not directly causing the problem but are involved in the failure of certain parts of the engine. The 22 leaf nodes represent the reasons of the faults.”) and 

training the machine learning process through providing [data] of one or more of the second set of causes of the failure symptom to the machine learning process. (Helal: [figs 1-2]; [sec 3] “The process of learning is depicted in Fig. 2. The sigmoid function uses user’s feedback to determine how much weightage should be given to user’s CPDs as well as expert’s CPDs. The basic idea behind this is that the significance of learning should depend upon how much data is available. In the next section we will explain the learning function in details.”)

However, Helal does not teach
executing a machine learning process that intakes sensor data from the facility and conducts failure prediction to output a set of potential failures associated with a third set of probabilities;
integrating the first set of probabilities and first set of causes along with the set of potential failures associated with the third set of probabilities output from the machine learning process into a process to output a second set of probabilities and a second set of causes of the failure symptom;
training the machine learning process through providing feedback of one or more of the second set of causes of the failure symptom to the machine learning process.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined claim languages indicate that they have not been taught yet, while the one or more non-underlined claim languages indicate that they have been taught already.)

However, Shapiro teaches:
executing a machine learning process that intakes sensor data from the facility and conducts failure prediction to output a set of potential failures associated with a third set of probabilities; (Shapiro: [pars 119-131], “Continuing in the particular example of defining a failure model based on a response variable, the data science system 404 may train the failure model with the historical operating data identified at block 506 and the generated response variable. Based on this training process, the data science system 404 may then define the failure model that receives as inputs various sensor data and outputs a probability between zero and one that a failure will occur within a period of time equivalent to the timeframe used to generate the response variable.”; [par 23], “(1) receive the sensor data for the given asset as input and (2) output a respective value indicating a likelihood of a respective failure type occurring at the given asset within a given period of time in the future, (c) based on the respective values output by the plurality of individual failure models for the group of failure types, identifying at least one failure type that is predicted to occur”. [par 166], “the analytics system 400 may begin by inputting operating data for the given asset (e.g., sensor data) into the health-metric model, which may cause each individual failure model of the health-metric model to output a respective likelihood value (e.g., a probability) indicating the likelihood of the model's individual failure type occurring at the given asset in the foreseeable future”, here, the probabilities of the model failure type occurring in the foreseeable future is representing as third set of probabilities based on sensor data, and asset or machine is representing as facility. Note that Helal teaches “executing a … learning process that intakes [data about] the facility and conducts failure prediction to output a set of potential failures associated with a third set of probabilities”.)

integrating the first set of probabilities and first set of causes along with the set of potential failures associated with the third set of probabilities output from the machine learning process into a process to output a second set of probabilities and a second set of causes of the failure symptom; (Shapiro: [pars 119-131], [par 23] and [ par 166] as cited above”, e.g., “Based on this training process, the data science system 404 may then define the failure model that receives as inputs various sensor data and outputs a probability between zero and one that a failure will occur within a period of time” may read on “set of potential failures associated with the third set of probabilities output from the machine learning process”. Note that Helal teaches “integrating the first set of probabilities and first set of causes along with the set of potential failures associated with the third set of probabilities output from the ... learning process into a process to output a second set of probabilities and a second set of causes of the failure symptom”.)

training the machine learning process through providing feedback of one or more of the second set of causes of the failure symptom to the machine learning process. (Shapiro: [par 102], “the data science system 404 utilizes the model defined in the machine learning phase and operating data for a given asset to determine a health metric for the given asset”. [par 126], “the data science system 404 may train the failure model with the historical operating data identified at block 506 and the generated response variable. Based on this training process, the data science system 404 may then define the failure model that receives as inputs various sensor data and outputs a probability between zero and one that a failure will occur within a period of time equivalent to the timeframe used to generate the response variable”; [pars 230-235] “The analytics system 400 may receive this feedback data and then use it to update the health metric module in various manners”; here, the data identified at the generated response variable that outputs of a probability of failure will occur is representing as providing the feedback of the second set of causes of the failure symptom to the machine learning process).

Helal and Shapiro are all in the same field of endeavor of processing input signal with a machine learning system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cause estimation system of Helal with the machine learning process of Shapiro. Doing so would lead to generating a probability between zero and one that a failure will occur in the foreseeable future and identifying potential failures (Shapiro, pars 119-131).

Regarding claim 4, 
Helan and Shapiro teaches claim 1, and 
Helan and Shapiro further teach
(Helan and Shapiroas: as cited above in claim 1): 

Helan further teaches 
translating the set of potential failures and the third set of probabilities into a translated set of causes and translated set of probabilities; (Helal: [figs 1-2]; [sec 3] “To calculate the final CPDs, user’s data are saved and the weighted mean function is applied to combine both the CPDs learnt from the user as well as those from the expert. … We then identified a list of symptoms and their possible causes. These have been translated into a total of 41 nodes. Root nodes indicate initial symptoms. The 2 intermediate nodes are not directly causing the problem but are involved in the failure of certain parts of the engine. The 22 leaf nodes represent the reasons of the faults.”; e.g., “The 2 intermediate nodes are not directly causing the problem but are involved in the failure of certain parts of the engine. The 22 leaf nodes represent the reasons of the faults” may read on “translating the set of potential failures and the third set of probabilities into a translated set of causes and translated set of probabilities” since “failure of certain parts” are translated to “reasons of the faults”.) and 

calculating the second set of causes and the second set of probabilities from an integrated calculation of the first set of causes, the translated set of causes, the first set of probabilities, and the translated set of probabilities. (Helal: [figs 1-2]; [sec 3] “To calculate the final CPDs, user’s data are saved and the weighted mean function is applied to combine both the CPDs learnt from the user as well as those from the expert. … We then identified a list of symptoms and their possible causes. These have been translated into a total of 41 nodes. Root nodes indicate initial symptoms. The 2 intermediate nodes are not directly causing the problem but are involved in the failure of certain parts of the engine. The 22 leaf nodes represent the reasons of the faults.”; e.g., “calculate the final CPDs” may read on “calculating the second set of causes and the second set of probabilities”.) and

Regarding claim 5, 
Helan and Shapiro teaches claim 4.
 
Helan further teaches
the translating the set of potential failures and the third set of probabilities into the translated set of causes and the translated set of probabilities comprises utilizing a database associating a plurality of failure symptoms with a plurality of facilities (Helal: [figs 1-2]; [sec Abs] “These combined CPDs are then modeled by a Bayesian Network that is traversed to return a probabilistic solution according to the symptoms given by the user.”; [sec 1] “This has motivated us to propose a car engine diagnosis system for detecting faulty parts in automobiles. Our system has been developed using a Bayesian approach, modeled as a Directed Acyclic Graph (DAG), for detecting the root cause of the problem based on user’s input as well as expert’s knowledge.”; [sec 3] “Artificial Intelligence diagnosis applications often deal with uncertain knowledge and input data, through a probabilistic or a possibilistic approach. We adopt a probabilistic model using a Bayesian approach represented with a DAG. … we conducted a study on car engines, the common problems that might occur and their causes1. We then identified a list of symptoms and their possible causes. These have been translated into a total of 41 nodes. Root nodes indicate initial symptoms. The 2 intermediate nodes are not directly causing the problem but are involved in the failure of certain parts of the engine. The 22 leaf nodes represent the reasons of the faults.”; e.g., fig 1 may read on “database”.)

Regarding claim 6, 
Claim 6 is a computer-readable medium claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Helan teaches computer-readable medium ([sec 3]; e.g., “PGMPy” and “Python” may read on “computer-readable medium” since code needs a processor and a memory to be run).

Regarding claim 9, 
Claim 9 is a computer-readable medium claim corresponding to the method claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Regarding claim 10, 
Claim 10 is a computer-readable medium claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Regarding claim 11, 
Claim 11 is a system claim corresponding to the method claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Helan teaches a processor ([sec 3]; e.g., “PGMPy” and “Python” may read on “processor” since code needs a processor and a memory to be run).

Regarding claim 14, 


Regarding claim 15, 
Claim 15 is a system claim corresponding to the method claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Claims 3, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Helal et al. (A Probabilistic Model for Automobile Diagnosis System: Combining Bayesian Estimator and Expert Knowledge) in view of Shapiro et al. (US 2020/0278273 A9), further in view of KHANDROS et al. (US 2019/0056969 A1).

Regarding claim 3, 
Helan and Shapiro teaches claim 1. 

the conducting cause estimation comprises: 
referring to a database to determine the first set of causes from the failure symptom, the database associating a plurality of failure symptoms with a plurality of causes as reported from a plurality of facilities; (Helal: [figs 1-2]; [sec Abs] “These combined CPDs are then modeled by a Bayesian Network that is traversed to return a probabilistic solution according to the symptoms given by the user.”; [sec 1] “This has motivated us to propose a car engine diagnosis system for detecting faulty parts in automobiles. Our system has been developed using a Bayesian approach, modeled as a Directed Acyclic Graph (DAG), for detecting the root cause of the problem based on user’s input as well as expert’s knowledge.”; [sec 3] “Artificial Intelligence diagnosis applications often deal with uncertain knowledge and input data, through a probabilistic or a possibilistic approach. We adopt a probabilistic model using a Bayesian approach represented with a DAG. … we conducted a study on car engines, the common problems that might occur and their causes1. We then identified a list of symptoms and their possible causes. These have been translated into a total of 41 nodes. Root nodes indicate initial symptoms. The 2 intermediate nodes are not directly causing the problem but are involved in the failure of certain parts of the engine. The 22 leaf nodes represent the reasons of the faults.”; e.g., fig 1 may read on “database”.)

determining a weight for each cause of the first set of causes based on ones of the plurality of facilities associated with the each cause of the first set of causes; (Helal: [figs 1-2]; [sec Abs], [sec 1] and [sec 3] as cited above; e.g., “probabilistic model using a Bayesian approach represented with a DAG” may read on “weight”.)

[processing] the weights for the first set of causes to generate the first set of probabilities (Helal: [figs 1-2]; [sec Abs], [sec 1] and [sec 3] as cited above; e.g., “probabilistic model using a Bayesian approach represented with a DAG” may read on “[processing] the weights”.)

However, Helan and Shapiro do not teach
normalizing the weights for the first set of causes to generate the first set of probabilities.

KHANDROS teaches
normalizing the weights for the first set of causes to generate the first set of probabilities (KHANDROS; [figs 6-7]; [pars 107-127] “After comparing the fitted model estimates with actual datapoints, a similarity score is computed by normalizing the posterior log probabilities of each estimate at 610 (e.g., at 610 a number between 0-100 may be generated, which is compared against the constant threshold at 612). Posterior probabilities reflect the uncertainty of assessing an observation (VM utilization) to particular class (VM status). In other words, this normalized numbers show how active each of the VM are.”; Note that Helan and Shapiro teach “[processing] the weights for the first set of causes to generate the first set of probabilities”.)

Helan, Shapiro and KHANDROS are all in the same field of endeavor of processing input signal with the machine learning system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cause estimation system of Helal and Shapiro with the normalization of KHANDROS. Doing so would lead to showing how probabilistic each particular group of a system given system observations based on the Bayesian model with the normalized probabilities (KHANDROS, pars 107-127).

Regarding claim 8, 
Claim 8 is a computer-readable medium claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding claim 13, 
Claim 13 is a system claim corresponding to the method claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Response to Arguments
Applicant’s arguments with respect to independent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These includes:
US 2020/0051347 A1 which describes systems and methods for in-vehicle predictive failure detection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        





/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129